Citation Nr: 1804882	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-21 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for ischemic heart disease. 


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In July 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding has been associated with the record.

The Board notes that VA treatment records have been associated with the electronic claims file since the March 2014 statement of the case (SOC).  However, as discussed below, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review these records on remand.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking a disability rating in excess of 10 percent for his service-connected ischemic heart disease.  Specifically, the Veteran contends that his ischemic heart disease is more severe than reflected by his currently assigned disability rating.

In the July 2017 Board hearing, the Veteran's representative asserted that the Veteran's heart condition was incorrectly evaluated due to his inability to perform physical stress testing resulting from his lower extremity paraplegia.  He argued that the Veteran was evaluated solely on his continuous treatment with medication, as there was no metabolic equivalent (MET) levels to consider.  Further, the Veteran testified that, subsequent to filing for an increased disability rating for his ischemic heart disease, he was not provided with a VA examination.  Instead, the RO based its decision to deny an increase on treatment records and two Disability Benefits Questionaires (DBQ), one of which was administered via telephone interview in December 2012.  As the Veteran testified that his ischemic heart disease has increased in severity and his last VA examination was in August 2010, more than seven years ago, the Board finds that a remand is necessary to afford the Veteran a contemporaneous examination to determine the current severity of his ischemic heart disease.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

The Board notes that at the July 2017 Board hearing, the Veteran testified that he was awaiting the results from a chemical stress test that was conducted in March 2017.  The Veteran's representative requested that the record remain open for 60 days in order to submit this evidence; however, as of this date, the Veteran has not submitted any evidence relating to his chemical stress test.  Therefore, while on remand the RO should contact the Veteran for any updated treatment records relating to his heart condition, specifically the chemical stress test performed in March 2017.  

Lastly, the Board notes that additional VA treatment records have been associated with the claims file since the March 2014 SOC.  Although the Veteran's substantive appeal was filed after February 2, 2013, these records were obtained by VA rather than the Veteran.  Therefore, there is no automatic waiver of AOJ review.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers that have treated him for his ischemic heart disease, to specifally include the March 2017 chemical stress test.  Follow the procedures for obtaining the records set forth by 
38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e).

2.  After the above development has been completed, and after any records obtained have been associated with the evidentiary record, please schedule the Veteran for a VA heart examination to determine the current nature and severity of the Veteran's service-connected ischemic heart disease.  The examiner should review the electronic claims file and indicate in the examination report that this was accomplished.

As the Veteran is unable to perform physical stress testing due to his lower extremity paraplegia, a chemical stress test should be administered to determine the Veteran's METs.  If chemical stress testing cannot be conducted, the examiner should provide an estimation of METs based off of interview of the Veteran and the evidentiary record.

After performing all necessary testing, the examiner is asked to address the current nature, severity, and all symptoms of the Veteran's service-connected ischemic heart disease.

All opinions must be supported by a complete rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) considering all evidence placed in the claims file since the issuance of the March 2014 SOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




